IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IN THE MATTER OF THE        §
    PETITION OF EARL B. BRADLEY § No. 196, 2017
    FOR A WRIT OF MANDAMUS      §

                                Submitted: May 19, 2017
                                Decided:   May 23, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

         This 23rd day of May 2017, upon consideration of Earl B. Bradley’s petition

for a writ of mandamus and motion for recusal or disqualification and the State’s

answer and motion to dismiss to the petition for a writ of mandamus, it appears to

the Court that:

         (1)     On May 9, 2017, Bradley filed a petition for issuance of a writ of

mandamus directing the Superior Court to rule on his motions for postconviction

relief under Superior Court Criminal Rule 61. On May 15, 2017, Bradley filed a

motion to recuse or disqualify this Justice from the panel. The motion is based on

Bradley’s dissatisfaction with the opinion this Justice wrote for the Court affirming

the Superior Court’s denial of his first motion for postconviction relief 1 and the

opinion this Justice wrote for the Court reversing a different defendant’s convictions

due to witness tampering warrants that violated the United States and Delaware



1
    Bradley v. State, 135 A.3d 748 (Del. 2016).
Constitutions.2 Having engaged in the two-part analysis set forth in Los v. Los,3 this

Justice is satisfied that she can preside over this appeal in a manner free from any

bias or prejudice and there is no objective appearance of partiality here. Bradley’s

dissatisfaction with the Justice’s rulings is not a basis for her recusal or

disqualification.4 The other Justices on this Panel also see no basis for their

colleague to disqualify herself, and view the motion as frivolous.

       (2)     As to Bradley’s petition for a writ of mandamus, the State has moved

to dismiss the petition as moot because the Superior Court has ruled on Bradley’s

motions for postconviction relief. The Superior Court denied Bradley’s motions for

postconviction relief, which the Superior Court treated as Bradley’s second motion

for postconviction relief, on May 18, 2017. Bradley’s petition for issuance of a writ

of mandamus directing the Superior Court to rule on his motions for postconviction

relief is therefore moot and must be dismissed.




2
  Wheeler v. State, 135 A.3d 282 (Del. 2016).
3
  595 A.2d 381, 384-85 (Del. 1991) (“[T]he judge is required to engage in a two-part analysis.
First, he must, as a matter of subjective belief, be satisfied that he can proceed to hear the cause
free of bias or prejudice concerning that party. Second, even if the judge believes that he has no
bias, situations may arise where, actual bias aside, there is the appearance of bias sufficient to
cause doubt as to the judge's impartiality.”).
4
  See, e.g., Gattis v. State, 955 A.2d 1276, 1286 (Del. 2008) (“Judicial rulings alone…are
insufficient bases for recusal.”); In re Witrock, 649 A.2d 1053, 1054 (Del. 1994) (recognizing a
“judge’s rulings alone almost never constitute a valid per se basis for disqualification on the ground
of bias).


                                                  2
      NOW, THEREFORE, IT IS ORDERED that the motion to recuse or

disqualify is DENIED and the petition for the issuance of a writ of mandamus is

DISMISSED.

                                    BY THE COURT:



                                    /s/ Karen L. Valihura
                                           Justice




                                      3